Citation Nr: 1454091	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-44 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a right knee injury with increased mobility, absent ACL ligament ("right knee disability").  

2. Entitlement to a disability rating in excess of 10 percent for service-connected ureterolithiasis and kidney stones ("kidney disability").

3. Entitlement to service connection for intervertebral disc syndrome and cauda equina syndrome, with neurogenic bladder and bowel.  

4. Entitlement to a disability rating in excess of 20 percent for a service-connected low back strain.  

5. Entitlement to retroactive pay for a period of incarceration from August 21, 2004 to December 15, 2005.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to October 1983, with an additional period of dishonorable service for VA purposes from October 1983 to August 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  In April 2014, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.  

The Veteran filed a claim for an increased rating for his back condition.  Such a claim necessarily includes consideration of what symptoms or diagnoses are part and parcel of the service-connected condition - and which are not.  In addition to the low back strain, the Veteran has diagnoses of intervertebral disc syndrome and cauda equina syndrome, with neurogenic bladder and bowel.  While the appeal for a higher rating was pending, a 2013 rating decision denied service connection for disc disease and cauda equina syndrome.  The Veteran did not separately appeal this decision.  However, as this VLJ advised him during his hearing, the question of whether these conditions should be considered service-connected was part and parcel of the issue already on appeal, which is whether he should be assigned a higher rating for his back condition.  Both he and his representative agreed to include this question within his current appeal.  As a result of the grant below, the question of the rating to be assigned is REMANDED to the RO.

Since the Veteran's hearing before the Board, he has been granted a total disability rating based on individual unemployability, with a retroactive effective date of December 1, 2010.

The Board has not only reviewed the Veteran's "VBMS" file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.  

In October 2014, an application for Specially Adapted Housing benefits was received by VA on behalf of the Veteran.  There is no indication that action has been taken on this issue by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to retroactive pay for a period of incarceration from August 21, 2004 to December 15, 2005 is also addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Prior to the promulgation of a decision on the issue of entitlement to a disability rating in excess of 10 percent for a right knee disability, the Veteran indicated his desire to withdraw such issue at his April 2014 Board hearing, the transcript of which has been associated with the claims file.  

2. Prior to December 27, 2010, the Veteran's kidney disability was manifested by more than an occasional attack of colic, without infection, and did not require catheter drainage.

3. From December 27, 2010, the Veteran's kidney disability required diet restriction and drug therapy.  

4. The medical evidence indicates the Veteran's intervertebral disc disease and cauda equina syndrome likely progressed from injuries received from a car accident during his period of honorable service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal of the issue of entitlement to a disability rating in excess of 10 percent for a right knee disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2. Prior to December 27, 2010, the criteria for a disability rating in excess of 10 percent for a kidney disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.115b, Diagnostic Codes 7508, 7509, 7510 (2014).

3. From December 27, 2010, the criteria for a maximum disability rating of 30 percent for a kidney disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.115b, Diagnostic Codes 7508, 7510 (2014).

4. The criteria for service connection for intervertebral disc disease and cauda equina syndrome with neurogenic bowel and bladder are met.  38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by way of numerous letters dated in May and July 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  As discussed in more detail below, the Board will also consider whether other diagnosed back conditions should be rated as part of the Veteran's service-connected disability, and a July 2012 letter notified him how to establish service connection for these additional back conditions.

With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment records (STRs) and pertinent VA treatment records, and made reasonable efforts to obtain records of the Veteran's non-VA treatment.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  Additionally, the Veteran was afforded a VA examination in June 2009, the report of which the Board finds to be adequate as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings and opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, the Veteran was afforded a hearing before a member of the Board in April 2014.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements for 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the April 2014 hearing, the VLJ explained the issues on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Legal Criteria and Analysis

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At his April 2014 Board hearing, the Veteran testified that he wished to withdraw the appeal of the issue of entitlement to a disability rating in excess of 10 percent for his service-connected right knee disability.  The transcript of the April 2014 Board hearing has been put into writing and associated with the Veteran's "Virtual VA" file.  Because the Veteran, through his own testimony, which was transcribed, has withdrawn his appeal and there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the issue of entitlement to a disability rating in excess of 10 percent for a right knee disability and it is dismissed.

Disability Evaluations Generally

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  That does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Evaluation of Kidney Disability

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for his kidney disability.  Currently, the Veteran's 10 percent disability rating has been assigned under 38 C.F.R. § 4.115b, Diagnostic Code 7508-7510 for nephrolithiasis, or kidney stones, or uretolithiasis.  Both Diagnostic Codes 7508 and 7510 indicate that symptoms should be rated under the criteria for hydronephrosis, Diagnostic Code 7509, except for recurrent stone formation requiring one or more of the following: diet therapy, drug therapy or invasive or non-invasive procedures more than two times per year, when such symptoms are present, a 30 percent disability rating is warranted under either Diagnostic Code 7508 or 7510.

Under Diagnostic Code 7509 for hydronephrosis, a 10 percent rating is warranted when there is only an occasional attack of colic, no infection, and catheter drainage is not required.  A rating of 20 percent is warranted when there are frequent attacks of colic requiring catheter drainage.  A rating of 30 percent is warranted when there are frequent attacks of colic with infection (pyonephrosis) and kidney function is impaired.  38 C.F.R. § 4.115b, Diagnostic Code 7509

The Veteran was afforded a VA examination in June 2009, at which time he reported a history of urinary tract stones, but denied that he had been prescribed a special diet.  He reported that he did require self cathertization, but that this was related to his neurogenic bladder caused by his non-service-connected cauda equina.  He denied any invasive or non-invasive procedures in the preceding 12 months and there was no evidence that he required drug therapy.  

A VA outpatient treatment record from December 2010 notes that the Veteran was prescribed Flomax for the non-formulary use of renal stones.  An August 2011 treatment record shows that the Veteran reported he still experienced renal stones and at that time, he was advised of the need for a low salt diet, low purine, and increased fluids.  He was also instructed to continue using urocit K (potassium citrate) and he was prescribed Allopurinol.  

Based on the evidence of record, the Board finds that prior to December 27, 2010, a disability rating in excess of 10 percent for the Veteran's service-connected kidney disability is not warranted.  In this regard, the medical evidence prior to December 27, 2010 provides no indication that the Veteran's kidney disability was manifested by more than an occasional attack of colic, without infection and not requiring catheter drainage.  While the Veteran did require catheter drainage prior to December 27, 2010, by his own reports, this was a result of his neurogenic bladder and not his kidney disability.  Therefore, a disability rating in excess of 10 percent prior to December 27, 2010 for the Veteran's service-connected kidney disability is not warranted.  38 C.F.R. § 4.115b, Diagnostic Codes 7508, 7509, 7510.

From December 27, 2010, the date the medical evidence shows the Veteran was first prescribed prescription medication for his kidney stones, a 30 percent disability rating is warranted for the Veteran's service-connected kidney disability.  The Board notes that in December 2010, the Veteran was prescribed Flomax for his kidney stones and later, in August 2011, he was advised of diet restrictions and prescribed potassium citrate and Allopurinol.  Therefore, the Board finds that from December 27, 2010 a disability rating of 30 percent is warranted for the Veteran's kidney disability.  38 C.F.R. § 4.115b, Diagnostic Codes 7508, 7510.  Notably, a 30 percent disability rating is the maximum disability rating allowable under the applicable diagnostic codes.  Entitlement to an extra-schedular rating will be discussed separately below.  

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities. If the criteria reasonable describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's service-connected kidney disability that are not encompassed by the schedular criteria.  There is no indication from the evidence of record that the Veteran has required frequent hospitalizations or has even received any inpatient treatment for his kidney disability.  Although he has not alleged specifically that the kidney condition interfered with employment, the Board notes that effective December 1, 2010, the Veteran was awarded a total disability rating based on individual unemployability due to service-connected disabilities and therefore, such issue is not currently for consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In sum, there is no indication that the average industrial impairment from the Veteran's kidney disability would be in excess of that contemplated by the disability evaluations currently assigned.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Evaluation of Low Back Strain/Service Connection

The Veteran is currently in receipt of a 20 percent disability rating for low back strain.  The crux of this appeal is the Veteran is asking for a higher rating by asserting that any and all back symptoms are part of his service-connected low back strain.  As noted above, he has current diagnoses of intervertebral disc syndrome and cauda equina syndrome, with neurogenic bladder and bowel.  As discussed at his Board hearing, the question of the rating to be assigned his back condition obviously includes the question of which symptoms and diagnoses are part of the service-connected disability, and which are not.  Therefore, although he did not appeal a 2013 rating decision had denied service connection for disc disease and cauda equina syndrome, it is intertwined with the claim for a higher rating he did appeal.  In other words, it is impossible to determine the appropriate rating for his service-connected condition without first resolving the question of whether the symptoms of his disc disease and cauda equina syndrome are part of that condition.

One of the primary points for consideration is that the Veteran had a dishonorable period of service.  Notably, where VA determines that a person's discharge from service was under dishonorable conditions, the payment of pension, compensation, or dependency and indemnity compensation, based on that period of service is barred.  See Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994).  

There is a negative VA opinion from 2013 and an opinion from Dr. John Merritt dated in 2012.

The VA examiner stated there was no evidence of cauda equina syndrome during active service.  This is correct.  The condition was not diagnosed until 1993.  Even Dr. Merritt did not conclude it was present in 1983.

A CT myelogram performed in July 1983 revealed an intradural defect at L5-S1, with differential diagnoses of lipoma, fibrolipoma, ependymoma, hematoma, arachnoiditis, nerve sheath tumor, etc.  It was recommended that follow-up study be done in six months.  On the repeat CT in March 1984, there was a mild disk bulge at L4-5 and L5-S1.  No intradural defect was noted.

The VA examiner stated that the fact a lesion showed on MRI and then disappeared did not establish the Veteran had cauda equina syndrome during service.  That also appears to be correct.  As a lay person, the Veteran did not accurately convey Dr. Merritt's opinion, nor did the VA examiner really address it.  Dr. Merritt did not state that the lesion disappearing established the Veteran had cauda equina syndrome during service.  Rather, Dr. Merritt concluded the fact the previous defect had resolved was evidence for the defect being a hematoma - post traumatic - that had resolved between the two CT scans.  He stated only a hematoma would disappear, not a lipoma.

The Veteran reported he felt he had had cauda equina syndrome since the 1983 car accident.  The VA examiner stated had the Veteran's cauda equina been related to the Veteran's active service and a 1983 in-service motor vehicle accident, he would have experienced symptoms of such long before 1993 when his diagnosis was eventually made.  Again, this misconstrues Dr. Merritt's opinion, as relayed by the Veteran.  Dr. Merritt did not conclude the Veteran had cauda equina syndrome in 1983.  Rather, he opined that the hematoma at L5/S1 after the 1983 car accident indicated severe trauma at that level, which progressed to disc degeneration and decreased disc space - this then progressed in an expected natural sequence to a chronic L5/S1 disk bulge on CT scan in March 1984.  This bulge progressed to a frank disc herniation on discharge physical on July 23, 1986.  The degenerated disk with herniation progressed to a frank focal disk fragment protrusion on May 13, 1993, causing severe cauda equina syndrome.  In other words, although the cauda equina syndrome itself was not diagnosed until 1993, Dr. Merritt concluded it was the ultimate natural progress from the disc injury received in 1983.

This is, without a doubt, an exceedingly complicated medical situation, further complicated by the Veteran's periods of honorable versus dishonorable service.  However, it is clear that Dr. Merritt concluded the later diagnoses all stemmed from the initial injury in 1983, which was during honorable service.  Dr. Merritt is a Spinal Cord Physician and Professor of Neurology and Medicine, so clearly an expert in spinal cord diseases, and his opinion is entitled to great weight. 

Therefore, resolving all doubt in the Veteran's favor, service connection is granted for disc disease and cauda equina syndrome with neurogenic bowel and bladder.  The Board cannot, in the first instance, decide what the appropriate disability ratings should be, however, since the RO has not considered that question.  Therefore, the RO will have an opportunity to assign the ratings, and if the Veteran remains dissatisfied, his appeal will return to the Board. 

ORDER

The issue of entitlement to a disability rating in excess of 10 percent for service-connected residuals of a right knee injury with increased mobility, absent ACL ligament, is dismissed.

Entitlement to a disability rating in excess of 10 percent, prior to December 27, 2010, for service-connected ureterolithiasis and kidney stones is denied.

Entitlement to a disability rating of 30 percent, but not higher, from December 27, 2010, for service-connected ureterolithiasis and kidney stones is granted, subject to the laws and regulations governing payment of monetary benefits. 

Service connection for intervertebral disc disease and cauda equina syndrome with neurogenic bowel and bladder is granted.
	
	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran is currently in receipt of a 20 percent disability rating for low back strain.  The Board is granting service connection for intervertebral disc syndrome and cauda equina syndrome, with neurogenic bladder and bowel.  Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2014).  Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Here, the RO has not had an opportunity to consider the appropriate ratings to assign to the Veteran's condition, especially the neurological ratings.  It would be potentially prejudicial to him if the Board were to do so in the first instance.

The Board also notes that in August 2012, the Veteran submitted a statement that the Board has found to be a timely notice of disagreement with the November 2011 denial of entitlement to retroactive pay for a period of incarceration from August 21, 2004 to December 15, 2005.  A review of the record shows that the Veteran was not furnished with a statement of the case (SOC) in response to his notice of disagreement.  Because the notice of disagreement places the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should assign orthopedic or disc disease and neurologic ratings for the Veteran's service-connected back condition, which will now include intervertebral disc disease and cauda equina syndrome with neurogenic bowel and bladder, pursuant to this decision.  

Provide the Veteran and his representative a supplemental statement of the case giving notice of the ratings assigned, and an opportunity to respond.  If he remains dissatisfied, return his appeal to the Board.  [The Board notes that the newly-assigned disability ratings, in conjunction with the fact that he has been granted a total disability rating based on individual unemployability, with a retroactive effective date of December 1, 2010, may fully satisfy his appeal, and, if so, he should notify the RO or AMC of this fact.]

2. The RO or the AMC should provide the Veteran and his representative with a statement of the case as to the issue of entitlement to retroactive pay for a period of incarceration from August 21, 2004 to December 15, 2005.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


